NO. 07-07-0003-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                 MARCH 7, 2007
                         ______________________________

                                   EUGENE WELCH,

                                                              Appellant

                                            v.

                                THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

             FROM THE 108th DISTRICT COURT OF POTTER COUNTY;

                    NO. 53,245-E; HON. ABE LOPEZ, PRESIDING
                       _______________________________

                               ORDER OF DISMISSAL
                         _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Appellant, Eugene Welch appeals his conviction for aggravated robbery. The

certification of right to appeal executed by the trial court states that the “defendant has

waived the right of appeal.” This circumstance was brought to the attention of appellant

by letter dated February 23, 2007, and ten days were granted him to obtain an amended

certification entitling him to appeal or otherwise explain why the appeal should continue.

Within that period, appellant requested counsel but did not tender an amended certification
nor explain why the appeal should not be dismissed. Nor did he ask for an extension of

time to do either.

       No certification permitting the appeal having been filed, we dismiss the appeal per

Texas Rule of Appellate Procedure 25.2(d).

       The appeal is dismissed.


                                                Per Curiam

Do not publish.




                                            2